Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Election/Restriction filed on March 1, 2021 is acknowledged.  Claims 1-20 are pending in the instant application.  

Election/Restrictions
Applicant elected without traverse Group 2 (claims 9-20) drawn to a method of increasing ApoAI and elected without traverse SEQ ID NO:2 in the reply filed March 1, 2021.   
The restriction is deemed proper and is made FINAL in this office action.  Claims 1-8 and 16-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention/species, there being no allowable generic or linking claim.  
Claims 9-15 and 18-20 are examined on the merits of this office action.

Claim Objection
Claim 9 is objected to for the following minor informality: claim 1 contains the acronyms “ApoA1” and “TLR5”, and an acronym in the first instance of claims should be expanded upon/spelled out with the acronym indicated in parentheses, i.e, Apolipoprotein A1 (ApoA1). The abbreviations can be used thereafter.

Claim 14 is objected to for the following informality: the limitation of “wherein the flagellin is Salmonella…” should be replaced with –wherein the flagellin is from Salmonella…-


Claim 20 is objected to for the following informality: the limitation of “TL5…” should be replaced with –TLR5…-





Claim Rejections - 35 USC § 112, First Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	Claim 9-15 and 18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
	MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.  

Scope of the claims

Regarding “TLR5 agonist”, Applicant’s specification states “The disclosed compositions typically include an effective amount of one or more TLR5 agonists to increase physiological levels of apoA1 and/or HDL. A TLR5 agonist increases signal transduction through TLR5. The activation of this receptor mobilizes the nuclear factor NF-.kappa.B and stimulates tumor necrosis factor-alpha production. TLR5 agonists include small molecules, chemical compounds, and flagellin and mimetic and derivatives. 
Additional examples of TLR5 agonists that can be included in the compositions disclosed herein is a flagellin polypeptide, and active fragment and variants thereof, or a polynucleotide encoding a flagellin polypeptide. The TLR5 agonist preferably is effective to increase physiological levels of ApoA1. Thus, typically the TLR5 agonist is effective to increase ApoA1 in a subject in need thereof, preferably in an effective amount to treat a cardiovascular disease or disorder such as atherosclerosis” (see paragraphs 0043-0044).
Applicant’s specification further states “In some embodiments, the flagellin protein or derivative thereof is a variant of any one of SEQ ID NOS:1-21 having at least 70%, 75%, 80%, 85%, 90%, or 95% sequence identity to any one of SEQ ID NOS:1-21, Typically, the variant retains the ability to induce signal transduction through TLR5, can increase physiological levels of apoA1 and/or HDL, or a combination thereof” (see paragraph 0065).  Thus, derivatives and variants encompassed within the claim can have as low as 70% sequence identity to one of SEQ ID Nos:1-21.
The claims are broad with respect to the TLR5 agonist which is inclusive to any flagellin, functional fragment or derivative thereof.  
Therefore, to meet the written description requirement of 35 U.S.C. § 112, first paragraph, the specification must disclose a representative number of species that meet both the structural and 

Actual Reduction to Practice
	MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice.  A “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.  
	In the instant case, Applicants reduce to practice the following: Examples 1-4 examine the effects of full-length flagellin production of ApoA1, HDL level and systemic inflammation.  Applicants do not disclose which sequence of Flagellin was reduced to practice.  Nevertheless, no derivatives, functional fragments or variants of Flagellin were reduced to practice. 
As discussed above the claim scope is potentially enormous; in comparison, the scope of the description which only includes Full length flagellin reduced to practice is not sufficient to exemplify the breadth of the genus given the claim encompasses any TLR5 agonist including any fragment, derivative or variant of any flagellin protein.  One of ordinary skill in the art would not consider the peptide reduced to practice representative of the full scope of the claimed genus.  
Applicants do not provide examples regarding the structure required of the TLR5 agonist or the peptides of Flagellin thereof that would have the desired agonist activity sufficient to increase APOA1.  Applicants provide no guidance with regards to what amino acids/sequences of Flagellin required to retain the desired activities.


Sufficient relevant identifying characteristic
MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination thereof.
	Applicants reduce to practice the following: Examples 1-4 examine the effects of full-length flagellin production of ApoA1, HDL level and systemic inflammation.  Applicants do not disclose which sequence of Flagellin was reduced to practice.  Nevertheless, no derivatives, functional fragments or variants of Flagellin were reduced to practice. 
Full length flagellin reduced to practice is not sufficient to exemplify the breadth of the genus given the claim encompasses any TLR5 agonist including any fragment, derivative or variant of any flagellin protein.  Applicants do not provide examples regarding the structure required of the TLR5 agonist or the peptides of Flagellin thereof that would have the desired agonist activity sufficient to increase APOA1.  Applicants provide no guidance with regards to what amino acids/sequences of Flagellin required to retain the desired activities or in general, what structure is required to have agonist activity and increase APOA1.

	iii. Physical and/or chemical properties: 
The data in the specification does not suggest the physical basis for the claimed activity and therefore does not describe what structure is required of the compound (or peptide) that would retain the ability to be an agonist of TLR5 and increase APOA1 in a subject.  Understanding the physical basis for the claimed activity is critical to determining which of the compounds/peptides that meet the structural requirements of the genus also meet the functional requirements of the genus.
	
iv. Functional characteristics when coupled with a known or disclosed correlation between function and structure:  
The specification does not describe a general correlation between structure and function for the claimed genus.  The specification fails to provide sufficient examples of TLR5 agonists (including variants, fragments and derivatives of Flagellin protein) that have the desired agonist properties and increase endogenous APOA1.
The art is low with regards to TLR5 agonists general and the effect on ApoAI.  Anderson-Nissen teaches that “We map the site responsible for TLR5 evasion to amino acids 89–96 of the N-terminal D1 domain, which is centrally positioned within the previously defined TLR5 recognition site. Salmonella flagellin is strongly recognized by TLR5, but mutating residues 89–96 to the corresponding H. pylori flaA sequence abolishes TLR5 recognition and also destroys bacterial motility” (see abstract, lines 8-12).  Nissen further states “Our studies indicate that proper folding and three dimensional structure are critical for TLR5 recognition of flagellin, and must be taken into account when designing flagellin-based
adjuvants for vaccines. Identification of sequences that disrupt proper stacking of flagellin monomers in the filament also points to potential sites for drug targets” (See page 9251, left column, second paragraph). 
In addition, this is further complicated by the teachings of Kim (J. et al. Flagellin-induced NADPH oxidase 4 activation is involved in atherosclerosis. Sci. Rep. 6, 25437; doi: 10.1038/srep25437 (2016)).  Kim teaches that recombinant FliC administered to (rFliC) to ApoE KO mice with high-fat diet (HFD) resulted in significantly increased atherosclerotic plaque sizes compared to the saline-injected mice (abstract) which further contributes to the unpredictability in using TLR5 agonists (including flagellin) for treating patients that have atherosclerosis. Thus, based on the prior art, there is some unpredictability with regards to designing TLR5 agonist and in particular, Flagellin derived agonist given that single mutations can have an effect on the activity of the peptides and their ability to have TLR5 agonist activity.  
 Thus, based on the prior art, there is some unpredictability with regards to designing TLR5 agonist and in particular, Flagellin derived agonist given that single mutations can have an effect on the activity of the peptides and their ability to have TLR5 agonist activity.  

Taken as a whole, the structure/function relationship regarding the peptides/compounds encompassed by the instant claims and the desired property of being an agonist and increasing APOA1 levels is not sufficiently described.  As a result, it is impossible to predict, based on the specification, what compounds encompassed by the genus would have the desired functional/therapeutic activities.

v. Method of Making
Solid state peptide synthesis and cloning, recombinant expression and purification of proteins is well-known in the art.  Where the specification fails to provide description is in the structure of the peptides/agonists to make.  For all of the reasons presented above, one of ordinary skill in the art would not know which of the countless peptides that meet the structural requirements of the claims would also have the same functional properties being a TLR5 agonist and increasing endogenous APOA1.
The Applicant’s specification does not provide sufficient guidance with regards to what structure is required of the compound to have the agonist activity and increasing APOA1 levels. 
Conclusion

In conclusion, only full-length Flagellin proteins satisfy the written description requirements of 35 U.S.C. 112, first paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 9-15 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cai (Cancer Res. 2011 April 1; 71(7): 2466–2475) as evidenced by Zamanian-Daryoush (2015,  Apolipoprotein A-I and Cancer. Front. Pharmacol. 6:265), InvivoGen (FLA-ST from S. typhimurium, accessed on May 5, 2021) and Uniprot Protein Database (Protein accession P06179, accessed on May 5, 2021).
Cai discloses a method of injecting flagellin, a TLR5 agonist, into a mouse that has breast cancer (see page 3, “Xenograft model of human breast cancer”, lines 7-11) thus meeting the limitations of claim 9.  
Regarding the limitation of “A method for increasing endogenous levels of ApoAI in subject in need thereof”, subjects that have breast cancer meet this patient population as they are in need of increasing ApoAI as evidenced by Zamanian-Daryoush (2015,  Apolipoprotein A-I and Cancer. Front. Pharmacol. 6:265, see Table 1 for example and page 2 left column, lines 33-34).  Regarding the limitation of “an effective amount”, there are no specific amounts described in Applicant’s specification with regards to the amount to increase ApoAI.  Cai teaches 2 µg/mouse which is sufficient for TLR5 agonist activity and thus would be enough to have the inherent property of increasing ApoA1.
Regarding claims 10-11, Cai discloses injection of the flagellin in pH stable formulation (saline) (see page 3, paragraph 0005).
Regarding claims 12-14, Cai teaches wherein the TLR5 agonist is bacterial flagellin (see page 2, third paragraph “S. typhimurium flagellin was purchased from InvivoGen” (San Diego, CA)).
Regarding claim 15, as evidenced by Uniprot Protein database and InvivoGen, the flagellin peptide from S. Tymphimurium (fliC gene) is identical to instant SEQ ID NO:2 (see attached handout, Uniprot P06179 sequence and InvivoGen handout).  
Regarding the functional limitation in claim 20, “wherein the one or more TLR5 agonists is effective to increase serum levels of ApoA1 protein….”  Cai teaches the same method of the instant claims including administering the same compound to the same patient population and thus, these effects will inherently occur as a result of practicing the method of Cai.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9-15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gudkov (WO2012097012 A1) in view of Cai (Cancer Res. 2011 April 1; 71(7): 2466–2475) as evidenced by Zamanian-Daryoush (2015,  Apolipoprotein A-I and Cancer. Front. Pharmacol. 6:265), InvivoGen (FLA-Uniprot Protein Database (Protein accession P06179, accessed on May 5, 2021).
Gudkov teaches a method of treating cancer comprising administering the TLR5 agonist flagellin (see claims 1 and 4) and it is from any bacterial species (see paragraph 0058).  Gudkov teaches wherein the cancer is metastatic breast cancer (claims 8-9).  Regarding the limitation of “A method for increasing endogenous levels of ApoAI in subject in need thereof”, in absence of any specific guidance within the specification, subjects that have breast cancer meet this patient population as they are in need of increasing ApoAI as evidenced by Zamanian-Daryoush (2015,  Apolipoprotein A-I and Cancer. Front. Pharmacol. 6:265, see Table 1 for example and page 2 left column, lines 33-34).    Regarding claims 12-14, Gudkov teaches that the flagellin is CBLB502 which is derived from S. typhimurium (See page 26, line 17).  Regarding claims 10-11, Gudkov teaches injection of the agonist in a pH stable formulation (PBS) (see paragraph 0015, lines 7-8 and paragraphs 0081-0082).  Gudkov further teaches administering a therapeutically effective amount of the agonist (see paragraph 0083).
  Regarding claims 18-19, Gudkov teaches wherein the subject is mammal and in particular humans and humans are considered at risk of developing atherosclerosis (See paragraph 0005, 0087, paragraph 0104 and 0074).
Even though Gudkov teaches wherein the patient has breast cancer, the reference does not provide an example of treatment of breast cancer or wherein the flagellin is SEQ ID NO:2 (from Salmonella typhimurium)..
However, Cai discloses a method of injecting flagellin, a TLR5 agonist, into a mouse that has breast cancer (see page 3, “Xenograft model of human breast cancer”, lines 7-11) thus meeting the limitations of claim 9.  Cai teaches that “flagellin/TLR5 signaling in breast cancer cells inhibits cell proliferation and an anchorage-independent growth, a hallmark of tumorigenic transformation. In addition, the secretion of soluble factors induced by flagellin contributed to the growth-inhibitive activity in an autocrine fashion. The inhibitive activity was further confirmed in mouse xenografts of human breast cancer cells. These findings indicate that TLR5 activation by flagellin mediates innate immune response to elicit potent antitumor activity in breast cancer cells themselves, which may serve as a novel therapeutic target for human breast cancer therapy (see abstract).

Regarding the limitation of “A method for increasing endogenous levels of ApoAI in subject in need thereof”, in absence of any specific guidance within the specification, subjects that have breast cancer meet this patient population as they are in need of increasing ApoAI as evidenced by Zamanian-Daryoush (2015,  Apolipoprotein A-I and Cancer. Front. Pharmacol. 6:265, see Table 1 for example and page 2 left column, lines 33-34).  Regarding the limitation of “an effective amount”, there are no specific amounts described in Applicant’s specification with regards to the amount to increase ApoAI.  Cai teaches 2 µg/mouse which is sufficient for TLR5 agonist activity and thus would be enough to have the inherent property of increasing ApoA1.
Regarding claims 10-11, Cai discloses injection of the flagellin in pH stable formulation (saline) (see page 3, paragraph 0005).
Regarding claims 12-14, Cai teaches wherein the TLR5 agonist is bacterial flagellin (see page 2, third paragraph “S. typhimurium flagellin was purchased from InvivoGen” (San Diego, CA)).
Regarding claim 15, as evidenced by Uniprot Protein database and InvivoGen, the flagellin peptide from S. Tymphimurium (fliC gene) is identical to instant SEQ ID NO:2 (see attached handout, Uniprot P06179 sequence and InvivoGen handout).  
Regarding the functional limitation in claim 20, “wherein the one or more TLR5 agonists is effective to increase serum levels of ApoA1 protein….”  Gudkov and Cai teach the same method of the instant claims including administering the same compound to the same patient population and thus, these effects will inherently occur as a result of practicing the method of Gudkov and Cai.



Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERINNE R DABKOWSKI whose telephone number is (571)272-1829.  The examiner can normally be reached on Monday-Friday 7:30-5:30 Est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERINNE R DABKOWSKI/Examiner, Art Unit 1654